Citation Nr: 0101025	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had verified active service from March 1983 to 
January 1988 and from October 1988 to October 1997.  The 
record also shows that the veteran had over 3 years and 6 
months of additional prior active service, but this service 
has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the RO 
which, in part, denied service connection for the 
disabilities now at issue on appeal.  

By rating action in February 1999, the RO denied service 
connection for a left knee disorder.  The veteran and her 
representative were notified of this decision and did not 
appeal.  

By rating action in April 2000, service connection was 
established for traumatic arthritis of the right knee.  A 10 
percent evaluation was assigned, effective from November 1, 
1997, the day following her discharge from service.  The 
veteran and her representative were notified of this decision 
and did not express dissatisfaction with the determination.  


REMAND

Where the issue(s) on appeal involve entitlement to primary 
service connection, it is required that all reported active 
service be verified.  The veteran has reported that her 
active service commenced in August 1979.  The three and one-
half years of service prior to March 1983 have not been the 
subject of attempted verification by the RO.  

The service medical records are negative for any evidence or 
diagnosis of diabetes mellitus in service.  The veteran was 
evaluated on at least two occasions during service for 
symptoms which she claimed were manifestations of diabetes 
mellitus.  In May 1994, the veteran complained of being 
tired, dizzy, and thirsty.  She also reported a family 
history of diabetes mellitus on both sides, including both 
parents.  All clinical and diagnostic studies at that time, 
including a glucose tolerance test, were normal and revealed 
no evidence of diabetes mellitus.  The assessment included 
rule out hyperglycemia.  Subsequent testing in December 1994 
was likewise negative for evidence of hyperglycemia or 
diabetes mellitus.  

When examined by VA in July 1998, the veteran reported that 
she was told "some time ago" that she was a borderline 
diabetic.  The examiner noted that blood sugar testing in 
June 1998 was normal.  On examination, the veteran's height 
was recorded at 5 foot 2 inches tall and she weighed 183 
pounds.  All pertinent clinical and diagnostic studies were 
normal, and there was no clubbing, cyanosis, or edema of the 
extremities.  Laboratory studies showed blood sugar was 101 
mg/dl and hemoglobin A1C was 5.1 percent.  The diagnoses 
included diabetes mellitus.  The examiner noted that blood 
sugars and glycosylated hemoglobin were currently well within 
normal limits, indicating good control of diabetes mellitus.  
Accordingly, we have a VA diagnosis of diabetes mellitus in 
the first post year, without any laboratory findings to 
support the diagnosis.  

VA outpatient records from 1998 to 2000, including tests from 
numerous laboratory studies were all essentially normal and 
showed no evidence of elevated readings for glucose or other 
biochemical constituents indicative of diabetes.  There was 
no diagnosis of diabetes mellitus.  

The service medical records show that the veteran was treated 
on several occasions during service for gastrointestinal 
complaints, variously diagnosed as gastroenteritis (February 
1989), esophagitis (August 1991), and peptic ulcer disease 
(August 1992).  The records also show occasional complaints 
of headaches, generally associated with ear and sinus 
infections, colds, etc, and that the veteran was seen for 
occasional respiratory problems.  In her notice of 
disagreement, received in February 1999, the veteran reported 
that she was treated for two asthma attacks by VA within the 
first year of her discharge from service.  She also reported 
that she has had headaches for years, and recently had a 
migraine headache.  The veteran asserts that service 
connection should be established for headaches, in general.  

The diagnoses on VA examinations in July 1998 included 
asthma, gastroesophageal reflux disease, and mixed 
migraine/muscle contraction tension headaches.  However, the 
examiners did not offer any opinion as to the etiology or 
date of onset of the various disabilities.  

Current criteria provide that the Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement of the benefits.  Veteran's Claims Assistance Act 
of 2000, Pub. L No. 106-475, § 2, 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C. § 5107).  However, the providing 
of an examination is not the end of the duty to assist.  
Inherent in the duty to assist is that the examination be 
adequate.  As to the issues of service connection for asthma, 
migraine headaches, and a gastrointestinal disorder, while an 
examination was ordered, the examiner was not requested to 
offer an opinion as to the relationship between any 
identified disorder found and military service.  
Additionally, further development is in order to ascertain 
whether the veteran, in fact, has diabetes mellitus, in view 
of the unsupported VA diagnosis of that disorder in the first 
post service year.  

The case is REMANDED to the RO for the following development:  

1.  The RO should verify all of the 
veteran's service 
(3 years and 6 months) prior to March 
1983 with the National Personal Records 
Center (NPRC), and ensure that all 
service medical records from that period 
of service are obtained and associated 
with the claims file.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for her asthma, 
migraine headaches, gastrointestinal 
disorder, diabetes mellitus, and/or 
hyperglycemia since service.  Based on 
her response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, and any 
additional VA records not already 
obtained, and associate them with the 
claims folder.  

3.  The veteran should be accorded a VA 
examination to ascertain the presence or 
absence of diabetes mellitus, and, if 
present, its date of onset.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner prior 
to this examination for review.  All 
clinical and laboratory findings should 
be undertaken, including a blood test to 
determine elevated blood glucose.  The 
examiner should offer an opinion as to 
whether the veteran currently has 
diabetes mellitus and, if so, what 
laboratory studies that diagnosis is 
based on.  If it is determined that the 
veteran has diabetes mellitus, the 
physician should then offer an opinion as 
to whether it is at least as likely as 
not that it was present in service, or 
within the first post service year, or is 
otherwise related to service.  

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and, if possible, date of onset of 
her asthma, if identified.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review.  All appropriate testing should 
be undertaken in connection with this 
examination.  The examiner should 
identify all existing lung diseases.  If 
asthma is identified, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the asthma is 
related to service.  In formulating a 
response, the physician should utilize 
the phrase underlined above which sets 
forth the standard of proof necessary to 
grant a claim.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  

5.  The veteran should be afforded a 
neurological examination to determine the 
nature and, if possible, the date of 
onset of any identified headaches.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests and studies should be 
accomplished and the findings reported in 
detail.  If a headache disorder is 
identified, the examiner should render a 
medical opinion whether it is at least as 
likely as not that the headache disorder 
had its onset during service.  The 
physician should utilize the phrase 
underlined above which sets forth the 
standard of proof necessary to grant a 
claim.  

6.  The veteran should be afforded a VA 
examination to determine the correct 
diagnosis(es) and etiology of her 
gastrointestinal disorder(s).  The claims 
folder must be made available to the 
examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's medical history.  
All appropriate tests should be 
undertaken, and the findings reported in 
detail.  The examiner should render a 
medical opinion whether it is at least as 
likely as not that any current 
gastrointestinal disorder had its onset 
during service.  If duodenal ulcer 
disease is diagnosed, the physician 
should further comment as to whether it 
is at least as likely as not that such 
disorder was manifest in the first post 
service year.  The physician should 
utilize the phrase underlined above which 
sets forth the standard of proof 
necessary to grant a claim.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine 
whether the examiners have responded to 
all questions posed.  If the reports do 
not include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter 
notifying her of the date, time, and 
place of the examinations and the address 
to which the letter was sent should be 
included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action unless otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Bruce E. Hyman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


